Citation Nr: 1433092	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-44 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cervical arthritis.

2.  Entitlement to service connection for bilateral upper extremity radiculopathy.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased compensable evaluation for maxillary/frontal sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse testified at a Decisions Review Officer (DRO) hearing in July 2011, and testified before the undersigned in April 2013.  Transcripts of both proceedings have been associated with the claims file and have been reviewed.

Although the agency of original jurisdiction (AOJ) determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for cervical arthritis, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.
  
The issues of service connection for cervical arthritis, bilateral upper extremity radiculopathy, bilateral hearing loss, and increased compensable rating for maxillary/frontal sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for cervical arthritis was denied in an unappealed December 1998 rating decision.  

2.  Evidence received since the December 1998 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's tinnitus is at least as likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied the Veteran's petition to reopen a claim for entitlement to service connection for cervical arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for cervical arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision below, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

A December 1998 rating decision denied the Veteran's claim for service connection for cervical arthritis.  The Veteran did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the December 1998 rating decision, the Veteran provided additional evidence, including an Army medical examination report reflecting a finding that the cervical spine injury he sustained in a motor vehicle accident in January 1981 was incurred in the line of duty.  See February 1981 DA Form 2173.  The Veteran also submitted medical treatment records showing that he underwent a cervical decompression laminectomy in May 2008.  Additional records reflect ongoing treatment related to his neck.  In November 2009, the Veteran was afforded a VA compensation and pension (C&P) examination.  Finally, the Veteran testified at two hearings in support of his claim.  At his April 2013 Board hearing, the Veteran provided testimony regarding two in-service incidents (in addition to the 1981 motor vehicle accident) wherein he sustained physical injuries.  The Veteran believes these incidents could have caused or contributed to his later cervical spine disabilities.  See April 2013 hearing transcript at 12, 15 (describing a helicopter hard landing and a Humvee accident).

The evidence received since the December 1998 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it provides additional information regarding in-service injuries and reflects continued treatment related to his cervical spine.

The Board concludes that the additional evidence described above is new and material with respect to the Veteran's service connection claim for cervical arthritis.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Accordingly, the Veteran's claim of entitlement to service connection for cervical arthritis is reopened.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for tinnitus as a result of hazardous noise exposure in service.  Service personnel records reflect that the Veteran's military occupational specialty (MOS) was observation/scout helicopter repairer.  The Director of the VA Compensation and Pension Service has developed a Duty MOS Noise Exposure Listing that estimates the expected hazardous noise exposure for a given MOS.  See VA Fast Letter 10-35 (September 2, 2010).  According to the listing, the MOS has a high probability of in-service exposure to hazardous noise.  Thus, the Veteran's in-service noise exposure is conceded.

The Veteran's service treatment records are silent for any complaints of tinnitus or any other ear problems during service.  Further, numerous physical examinations of the Veteran during service disclosed no pertinent abnormalities; however, on the report of medical history accompanying his retirement examination, the Veteran marked "Don't Know" next to "Hearing Loss," an indication that he perceived a change in his hearing acuity.

The Veteran was not provided a VA audiological examination in support of his claim; however, in July 2012, he obtained an audiological assessment at the Central Texas VA Medical Center (VAMC).  The consult report reflects complaint of tinnitus, described as ringing in both ears.  The Veteran reported that he worked as a career helicopter mechanic in service and was exposed to excessive noise.  Following service, he worked as a civilian at Fort Hood, where he received annual occupational health hearing tests, but was not exposed to excessive occupational noise.  The Veteran reported occasional recreational noise from hunting in the past.  He denied recent history of ear infection, ear pain or surgery, dizziness, head injury, or familial hearing loss.  The audiologist tested the Veteran's hearing and diagnosed mild high frequency sensorineural hearing loss in his right ear and moderate high frequency sensorineural hearing loss in his left ear.

At his Board hearing, the Veteran described his tinnitus as a persistent ringing and loudness in both ears.  With regard to onset, the Veteran testified that he first noticed his tinnitus in service and mentioned it at his separation examination.  See hearing transcript at 9-10.

The Veteran is competent to provide a lay diagnosis of his tinnitus, as it is a condition capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, the Veteran's repeated assertion of ringing in his ears is sufficient to establish that he suffers from tinnitus.  Additionally, as discussed above, the Veteran's exposure to noise is conceded in this case.  Consequently, service connection in this case hinges on whether there is a link between the Veteran's tinnitus and his active service.

Although the Veteran was not afforded a VA audiological examination in support of his claim, the Veteran has consistently reported that he has suffered ringing in his ears since service.  At his June 2012 VA audiological consult, the Veteran reported that he has had ringing in his ears since his time in service.  Further, at both of his hearings, the Veteran testified that he has experienced tinnitus since service.

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to the Veteran's tinnitus claim, even though an etiological opinion is not of record, the Board again observes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles, 16 Vet. App. 370.  Although service connection for tinnitus may not be established based on a continuity of symptomatology, as it is not a chronic disease specified under 38 C.F.R. § 3.309(a), the Veteran is competent to render a diagnosis of tinnitus.  His consistent statements regarding the onset of his tinnitus, absent contradictory evidence of record, is sufficient to establish an in-service onset with continuing symptoms through the present.  The Board finds the lay evidence of record as to in-service onset and subsequent chronicity to be both competent and credible.

For the reasons discussed above, the Board finds the evidence is at least in equipoise regarding the in-service incurrence of the Veteran's current tinnitus.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  His statements regarding the onset of his tinnitus and lack of contradictory evidence are sufficient to establish the in-service onset of tinnitus.


ORDER

New and material evidence having been submitted, the claim of service connection for cervical arthritis is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to afford the Veteran every possible consideration and to ensure that there is a complete record upon which to decide his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Cervical arthritis

In November 2009, the Veteran was afforded a VA C&P examination to determine the nature and etiology of his cervical spine disability.  The examiner conducted a physical examination of the Veteran's cervical spine and diagnosed cervical degenerative disc disease.  With regard to etiology, the examiner opined that it was less likely than not that "the current neck findings [were] related to [the motor vehicle accident] in military service."  The examiner's rationale was that there was "no evidence of any significant effect on the [cervical] strain he sustained" in the accident, as the service medical records "showed a full recovery with physical therapy" and "[no] effect on his military career."  The examiner also noted that there was "no mention of any cervical problems on any of his periodic or retirement exams."

Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA examiners must also consider lay statements not rejected by VA and recognize that service connection does not require a diagnosis during service or documentation of continuity of symptomatology via medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay testimony of the veteran where that testimony has not been rejected); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) ("reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not, in and of itself, render lay evidence incredible or serve as an "absolute bar" to service connection); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (noting that even where a disorder is not diagnosed during service or for many years afterwards, service connection may still be warranted).

The November 2009 examination and opinion are inadequate.  With regard to the examination, the Veteran must be afforded an examination that evaluates his current disability in light of his complete service record and various lay statements.  Here, the examiner did not elicit a thorough history from the Veteran (the medical history section consisted of one sentence), and focused only on whether the disability was related to the motor vehicle accident.  With respect to the opinion, it was conclusory, did not consider the possibility of causation from other than the 1981 automobile accident, and relied on a lack of in-service medical records reflecting complaint of neck problems to render a negative opinion.
 
At his Board hearing, the Veteran testified that in addition to the January 1981 motor vehicle accident, he was also involved in two other physically traumatic accidents in service-a helicopter hard landing and a Humvee accident.  See April 2013 hearing transcript at 12, 15.  The Veteran's service medical records provide confirmation that these incidents occurred in March 1983 and June 1992, respectively.  These incidents were also noted in a recent written communication to his VA primary care physician, wherein he complained of increased neck pain and requested stronger pain medication.  See VA secure messaging note, dated in July 2012.  Although there is no indication from the service records that his neck was injured, the Veteran believes that the accidents were severe enough to have caused or contributed to his current disability, regardless of whether he noticed or complained of any problem at the time.  These incidents were not considered by the VA examiner.

In light of the foregoing, the Board finds that a new VA examination and opinion to determine the nature and etiology of the Veteran's current cervical spine disability is appropriate. 

Bilateral upper extremity radiculopathy

The Veteran also seeks service connection for bilateral upper extremity radiculopathy, which he contends is related to his cervical spine disability.  The Veteran was scheduled to undergo a separate VA examination for peripheral nerves in November 2009; however, the requested examination was not conducted.  Instead the Veteran's claimed disability was evaluated in conjunction with the cervical spine examination, discussed above.  As that examination and opinion were found to be inadequate, a new VA examination and opinion with respect to the Veteran's claimed upper extremity radiculopathy must be provided.

Hearing loss

The Veteran seeks service connection for bilateral hearing loss as a result of his military service as a helicopter repairman.  His service entrance examination in February 1978 reflects normal hearing based on a pure tone threshold test.  Subsequent periodic examinations throughout service and at separation also reflect normal hearing acuity.

In July 2012, the Veteran obtained an audiological assessment at the Central Texas VAMC.  The audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
20
LEFT
15
15
5
20
50

Speech recognition was 100 percent for the right ear and 96 percent for the left ear based on the Maryland CNC Test.

Similar results were obtained in February 2013, when the Veteran's hearing was tested as part of a civilian occupational hearing conservation program.
 
A hearing loss disability for the purpose of applying the laws administered by the VA is defined in the provisions of 38 C.F.R. § 3.385.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on the above audiological test results, and other evidence of record, the Veteran has a hearing loss disability in his left ear for VA purposes.  The Veteran has not been afforded a VA C&P examination in support of this claim.  Such an examination is necessary to properly adjudicate the claim and must be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Maxillary/frontal sinusitis

The Veteran is service connected for maxillary/frontal sinusitis, which is currently rated as noncompensable.  At his Board hearing, the Veteran testified that the severity of his disability has increased since his last examination in May 2009.  He reported "constant blockage in [his] nasal passages" and three to four flare-ups per year requiring treatment with antibiotics.  See hearing transcript at 3.

Based on the aforementioned symptomatology, and further considering that the Veteran's last relevant VA C&P examination was in May 2009, the Board finds that a new examination should be scheduled to determine the severity of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).
 
On remand, attempts should be made to obtain any outstanding medical treatment records relevant to the claimed and service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's claimed and service-connected disabilities on appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Following the above, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed cervical spine disability.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

After reviewing the record and examining the Veteran, the examiner must opine whether it is at least as likely as not (probability of at least 50 percent) that any cervical spine disability found was caused by or otherwise related to the Veteran's military service, to include the in-service motor vehicle accident in January 1981, Humvee accident in June 1992, and aircraft incident in March 1993.  The examiner should consider and discuss whether these incidents, taken in combination, could have led to the development of the Veteran's cervical spine disability.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Also, schedule the Veteran for a VA examination to determine the nature and etiology of any upper extremity radiculopathy found.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

After reviewing the record and examining the Veteran, the examiner must identify by diagnosis any upper extremity radiculopathy present.  If a diagnosis is made, the examiner must offer all of the following opinions:

(a) Whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed upper extremity radiculopathy was caused by or otherwise related to the Veteran's active service.

(b) Whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed upper extremity radiculopathy was caused by or due to the Veteran's cervical spine disability.

(c) Whether it is at least as likely as not (probability of at least 50 percent) that the diagnosed upper extremity radiculopathy was aggravated or chronically worsened by the Veteran's cervical spine disability.

The examiner must provide a rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Also, schedule the Veteran for a VA audiological examination.  The entire claims file must be provided to and reviewed by the audiologist in conjunction with the examination.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

After reviewing the record and examining the Veteran, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that any current hearing loss had its clinical onset in service or is otherwise related to service, including the conceded in-service noise exposure as a helicopter repairman.  

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, the reported in-service noise exposures, and his current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially any continuity of symptoms since service, should be set forth in detail.

5.  Also, schedule the Veteran for a VA examination to determine the current severity of his maxillary/frontal sinusitis.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

6.  After completing the above, and any other development deemed necessary, readjudicate the issues on appeal based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


